DETAILED ACTION

Table of Contents

1.0	SUMMARY	3
2.0	PRIORITY DATE	3
3.0	REASON FOR REISSUE	3
4.0	STATUS OF CLAIMS	3
5.0	CLAIM REJECTION - 35 USC § 251	4
5.1	Defective Reissue Declaration	4
6.0 	CLAIM REJECTION - 35 USC § 102	6
6.1	Nicieja (cl. 32)	6
7.0 	CLAIM REJECTION - 35 USC § 103	8
7.1	Nicieja (cl. 35)	8
7.2	Nicieja, Zhang (cl. 19, 20, 23, 27, 29-31, 33, 36)	9
7.3	Nicieja, Zhang, Denninger (cl. 21)	19
7.4	Nicieja, Zhang,  CN 104081586 (cl. 22)	20
7.5	Nicieja, Zhang,  Brandberg, Emmert (cl. 24, 25)	20
7.6	Nicieja, Zhang, Raymond (cl. 26)	24
7.7	Nicieja, Zhang, Kumagaii (cl. 28)	25
7.8	Nicieja, Denninger (cl. 34)	26
7.9	Nicieja, Brandberg, Emmert (cl. 37)	27
8.0	CONCLUSION	29


1.0	SUMMARY
This office action is for the examination of reissue application 16/879,220 filed  5/20/2020 of US Patent Number US 9,985,403 (‘403 patent) issued to Herring et al. on May 29, 2018 from US Patent Application No. 15/412430 filed January 23, 2017.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Original patent Claims 1-18 are cancelled.
New Claims 19-37 are added in this reissue application.
2.0	PRIORITY DATE

The earliest priority date of the ‘403 patent is the date of filing of the of foreign application CN 11075868 filed on 11/28/2016.
3.0	REASON FOR REISSUE

Applicant submits that reissue is based upon Applicant’s failure to present narrower claims, which are added in the reissue. Applicant seeks to narrow original patent claims directed to a power connector and a sliding power connector as set forth in the newly added claims 19-37.  
Thus, the original patent failed to protect the disclosed invention to the full extent of the law.
4.0	STATUS OF CLAIMS
Claims 19-37 are rejected.
5.0	CLAIM REJECTION - 35 USC § 251
5.1	Defective Reissue Declaration

The reissue declaration filed with this application is defective because of the following: 
Although Applicant seeks to narrow original patent claims directed to a power connector and a sliding power connector as set forth in the newly added claims 19-37, the Examiner finds that new independent claims 19 and 32 are broader in scope than original claim 1 as shown below. 
New independent claim 19 is broader in scope than original claim 1, because  it fails to recite.
“sliding power connector having a power contact electrically connected to the power supply circuit of the power rail, the sliding power connector configured to be slid along the power rail as an equipment rack holding the circuit board is opened and closed during an extension cycle of the extendible rack, the power contact maintaining electrical connection with the power rail during the entire extension cycle”.
New independent claim 32 is broader in scope than original claim 1, because  it fails to recite, “sliding power connector having a power contact electrically connected to the power supply circuit of the power rail, the sliding power connector configured to be slid along the power rail as an equipment rack holding the circuit board is opened and closed during an extension cycle of the extendible rack, the power contact maintaining electrical connection with the power rail during the entire extension cycle”.
Although new independent claim 32, recites “a sliding power connector” it fails to recite “power contact electrically connected to the power supply circuit of the power rail,” and “an equipment rack holding the circuit board is opened and closed during an extension cycle of the extendible rack, the power contact maintaining electrical connection with the power rail during the entire extension cycle.”
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration.
Claims 19-37 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251  as set forth above. See 37 CFR 1.1751.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.
The error statement in the declaration is defective because it seeks to narrow patent claims although original patent claims are broadened as discussed above. Therefore, the error statement in the declaration filed on 5/20/2020 is required to be corrected by indicating it is a broadening reissue and identify claim 1 as being broadened. 
6.0 	CLAIM REJECTION - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.1	Nicieja (cl. 32)

Claim(s) 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicieja (US 2014/0226315).
32. (New) A sliding power connector having a housing having a top, a bottom, a first side and a second side opposite the first side, the housing having a track at the bottom, the sliding power connector comprising:
Nicieja (US 20140226315) discloses power connector having a housing having a top, a bottom, a first side and a second side opposite the first side, the housing having a track 460 (mechanical connector or mating device) at the bottom.(Fig. 9B)[0057].

power contacts held by the housing at the top of the housing, the power contacts having mating ends including deflectable spring beams, 
Nicieja (US 20140226315) discloses plurality of power contacts 356 held by the housing at the top of the housing, the power contacts having mating ends including deflectable spring beams 356 (Fig. 5, 13).[0056][0065].

    PNG
    media_image1.png
    648
    590
    media_image1.png
    Greyscale

Nicieja. Figure 5, annotated.

wherein the housing includes pockets on the top of the housing that receive corresponding power contacts and openings extending through the housing between the pockets and the track, the power contacts passing through the corresponding openings and being exposed at the track for electrical connection.
Nicieja discloses housing 300 (power connector) includes pockets receiving corresponding power contacts 356 and wherein the housing includes openings extending through the housing 300 between the pockets and the track, the power contacts passing through the corresponding openings and being exposed at the track for electrical connection with conductive plates 324 (Fig. 5, annotated) [0042] [0043].
7.0 	CLAIM REJECTION - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.1	Nicieja (cl. 35)

Claim(s) 35 is rejected under 35 U.S.C. 103 as obvious over Nicieja (US 2014/0226315).
35. (New) The sliding power connector of claim 32, wherein two of the power contacts are aligned near the first side of the housing and two of the power contacts are aligned near the second side of the housing.
Nicieja disclosed all of the limitations of claim 32, as set forth above.
Nicieja (US 20140226315) discloses power connector 350 may include one or more power connector contacts 356.  Nicieja further discloses first contact 356 located near the first side of the housing and second contact 356 located near the second side of the housing side of the (Fig. 5) [0043].  
Although Nicieja did not specifically disclose two power contacts located on each of the first and second sides of the connector 350 housing, it would have been obvious to one of ordinary skill in the art to provide a set of two power contacts on the first and second side of the housing because Nicieja discloses the use of plural contacts.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicieja by providing a set of two power contacts on each the first and second side of the housing because Nicieja discloses the use of plural contacts.
7.2	Nicieja, Zhang (cl. 19, 20, 23, 27, 29-31, 33, 36)

Claim(s) 19, 20, 23, 27, 29-31, 33, and 36 are rejected under 35 U.S.C. 103 as obvious over Nicieja (US 20140226315) and Zhang (US 2011/0281475).
19. (New) A power connector 350 having a housing having a top, a bottom, a first side and a second side opposite the first side, the housing having a track at the bottom, the power connector comprising:
Nicieja (US 2014/0226315) discloses power connector having a housing having a top, a bottom, a first side and a second side opposite the first side, the housing having a track 460 (mechanical connector or mating device) at the bottom.(Fig. 9A, 9B)[0057].

a plurality of power contacts held by the housing at the top of the housing, the power contacts having mounting ends at the top of the housing, 
Nicieja (US 2014/0226315) discloses plurality of power contacts 356 held by the housing at the top of the housing, the power contacts having mounting ends at the top of the housing (Fig. 5, 13).[0056][0065]. 

    PNG
    media_image2.png
    702
    588
    media_image2.png
    Greyscale

Nicieja. Figure 9B
the mounting ends to terminate to a host circuit board, and the power contacts having mating ends, said mating ends including deflectable spring beams extending into the track and being exposed at the track for slidable electrical connection to a power rail, 
Nicieja (US 2014/0226315) discloses power connector 450 with tracks and slidable spring contacts 356 (Fig. 5) mounting ends terminate to a host circuit board 458, and the power contacts having mating ends, said mating ends including deflectable spring beams 356 extending into the track 460 (mechanical connector) and being exposed at the track for slidable electrical connection to a power rail 424 (bus bars) (Fig. 9B)[0056][0065]. Specifically, Nicieja discloses “The power connector contacts 356 may be defined by spring contacts or any other type of power contacts known and used in the art” [0043].


    PNG
    media_image3.png
    648
    590
    media_image3.png
    Greyscale

Nicieja. Figure 5

wherein said plurality of power contacts include two power contacts located near the first side of the housing arranged in a first set and two power contacts located near the second side of the housing arranged in a second set, and wherein distal ends of the deflectable spring beams of the power contacts near the first side are positioned to face in opposite directions and distal ends of the deflectable spring beams of the power contacts near the second side are positioned to face in opposite directions.
Nicieja (US 2014/0226315) discloses the power connector 350 may include one or more power connector contacts 356.  Nicieja further discloses first contact 356 located near the first side of the housing and second contact 356 located near the second side of the housing side of the (Fig. 5) [0043].  
Additionally, Zhang (US 2011/0281475) discloses spring contact for conducting electricity comprising power contact 7 located near the first side of the housing,  and a power contact 7 located near the second side of the housing arranged (Fig. 4(b), 4(c)).
Although Nicieja did not specifically disclose two power contacts located on each of the first and second sides of the connector 350 housing, it would have been obvious to one of ordinary skill in the art to provide a set of two power contacts on the first and second side of the housing because Nicieja discloses the use of plural contacts.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicieja by providing a set of two power contacts on each the first and second side of the housing because Nicieja discloses the use of plural contacts.
Nicieja did not disclose wherein distal ends of the deflectable spring beams of the power contacts near the first side are positioned to face in opposite directions and distal ends of the deflectable spring beams of the power contacts near the second side are positioned to face in opposite directions. However, this feature is disclosed by Zhang (Fig. 4(a)-4(c)).
Zhang (US 2011/0281475) discloses spring contact for conducting electricity comprising power contact 7 located near the first side of the housing,  and a power contact 7 located near the second side of the housing arranged, and wherein distal ends (A, B) of the deflectable spring beams of the power contact near the first side are positioned to face in opposite directions and distal ends (A, B) of the deflectable spring beams of the power contact near the second side are positioned to face in opposite directions (Fig. 4(a)-4(c)).  Zhang explains by doing so a two-point contact is obtained. “Referring to FIG. 4(b), it can be seen that the spring contact 3 (Fig. 2) contacts with a conductor 1 via the contacting side edge 7, obtaining two-point contact, namely, point A and point B”. “Therefore, electrical current flows from A to C, from B to D, obtaining bidirectional circulating” (Fig. 4(b). [0055].


    PNG
    media_image4.png
    518
    587
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicieja by providing spring beams of the power contacts near the first side positioned to face in opposite directions and distal ends of the deflectable spring beams of the power contacts near the second side are positioned to face in opposite directions, for a two-point contact obtaining bidirectional circulating current.

20. (New) The power connector of claim 19, wherein the distal ends of the deflectable spring beams of the power contacts in the first set are facing away from each other.
Nicieja and Zhang disclosed all of the limitations of claim 19, as set forth above.
Nicieja did not specifically disclose distal ends of the deflectable spring beams of the power contacts in the first set are facing away from each other.
Zhang (US 2011/0281475) discloses distal ends (A, B) of the deflectable spring beams of the power contacts in the first set are facing away from each other. Zhang explains by doing so a two-point contact is obtained. “Referring to FIG. 4(b), it can be seen that the spring contact 3 (Fig. 2) contacts with a conductor 1 via the contacting side edge 7, obtaining two-point contact, namely, point A and point B”. “Therefore, electrical current flows from A to C, from B to D, obtaining bidirectional circulating” (Fig. 4(b). [0055].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicieja by providing distal ends of the deflectable spring beams of the power contacts in the first set are facing away from each other disclosed by Zhang for making a two-point contact and obtaining bidirectional circulating current.

23. (New) The power connector of claim 19, 
Nicieja and Zhang disclosed all of the limitations of claim 19, as set forth above.
wherein the housing includes pockets receiving corresponding power contacts and wherein the housing includes openings extending through the housing between the pockets and the track, the power contacts passing through the corresponding openings and being exposed at the track for electrical connection.
Nicieja discloses housing 300 (power connector) includes pockets receiving corresponding power contacts 356 and wherein the housing includes openings extending through the housing 300 between the pockets and the track, the power contacts passing through the corresponding openings and being exposed at the track for electrical connection with conductive plates 324 (Fig. 5) [0042] [0043].

27. (New) The power connector of claim 19, wherein the distal ends of the deflectable spring beams of the power contacts in second set are facing away from each other.
Nicieja and Zhang disclosed all of the limitations of claim 19, as set forth above.
Nicieja did not specifically disclose distal ends of the deflectable spring beams of the power contacts in the second set are facing away from each other.
Zhang (US 2011/0281475) discloses wherein the distal ends (A, B) of the deflectable spring beams of the power contacts in second set are facing away from each other. (Fig. 4(a)-4(c)).  Zhang explains by doing so a two-point contact is obtained. “Referring to FIG. 4(b), it can be seen that the spring contact 3 (Fig. 2) contacts with a conductor 1 via the contacting side edge 7, obtaining two-point contact, namely, point A and point B”. “Therefore, electrical current flows from A to C, from B to D, obtaining bidirectional circulating” (Fig. 4(b). [0055].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicieja by providing distal ends of the deflectable spring beams of the power contacts in the first set are facing away from each other disclosed by Zhang for making a two-point contact and obtaining bidirectional circulating current.

29. (New) The power connector of claim 19, wherein the power contacts in the first set are aligned near the first side.
Nicieja and Zhang disclosed all of the limitations of claim 19, as set forth above.
Nicieja discloses wherein the power contacts 356 in the first set are aligned near the first side. (Fig. 5) [0043]. 

30. (New) The power connector of claim 19, wherein the power contacts in the second set are aligned near the second side.
Nicieja and Zhang disclosed all of the limitations of claim 19, as set forth above.
Nicieja discloses wherein the power contacts 356 in the second set are aligned near the first side. (Fig. 5) [0043]. 

31. (New) The power connector of claim 19, wherein the power contacts in the first set are aligned along the first side and the power contacts in the second set are aligned along the second side.
Nicieja and Zhang disclosed all of the limitations of claim 19, as set forth above.
Nicieja discloses power contacts 356 in the first set are aligned along the first side and the power contacts in the second set are aligned along the second side. (Fig. 5) [0043]. 

33. (New) The sliding power connector of claim 32, wherein the power contacts are arranged in a first set and in a second set, distal ends of the power contacts in the first set facing away from each other.
Nicieja disclosed all of the limitations of claim 32, as set forth above.
Nicieja (US 20140226315) discloses first and second power contacts 356.
 Nicieja did not disclose distal ends of the power contacts in the first set facing away from each other.
Zhang (US 2011/0281475) discloses spring contact for conducting electricity wherein distal ends (A, B) of the deflectable spring beams of the power contact facing away from each other (Fig. 4(a)-4(c)).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicieja by providing distal ends of the deflectable spring beams of the power contacts in the first set are facing away from each other disclosed by Zhang for making a two-point contact and obtaining bidirectional circulating current.

36. (New) The sliding power connector of claim 35, wherein distal ends of the deflectable spring beams of the power contacts near the first side face are positioned to face in opposite directions and distal ends of the deflectable spring beams of the power contacts near the second side are positioned to face in opposite directions.
Nicieja disclosed all of the limitations of claim 35, as set forth above.
Nicieja did not disclose wherein distal ends of the deflectable spring beams of the power contacts near the first side are positioned to face in opposite directions and distal ends of the deflectable spring beams of the power contacts near the second side are positioned to face in opposite directions.
Zhang (US 2011/0281475) discloses spring contact for conducting electricity comprising power contact 7 located near the first side of the housing,  and a power contact 7 located near the second side of the housing arranged, and wherein distal ends (A, B) of the deflectable spring beams of the power contact near the first side are positioned to face in opposite directions and distal ends (A, B) of the deflectable spring beams of the power contact near the second side are positioned to face in opposite directions (Fig. 4(a)-4(c)).  Zhang explains that a two point is obtained. “Referring to FIG. 4(b), it can be seen that the spring contact 3 (Fig. 2) contacts with a conductor 1 via the contacting side edge 7, obtaining two-point contact, namely, point A and point B”. “Therefore, electrical current flows from A to C, from B to D, obtaining bidirectional circulating” (Fig. 4(b). [0055].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicieja by providing spring beams of the power contacts near the first side positioned to face in opposite directions and distal ends of the deflectable spring beams of the power contacts near the second side are positioned to face in opposite directions, as disclosed by Zhang for a two-point contact obtaining bidirectional circulating current.


7.3	Nicieja, Zhang, Denninger (cl. 21)

Claim(s) 21 is rejected under 35 U.S.C. 103 as obvious over Nicieja (US 20140226315), Zhang (US 2011/0281475), and Denninger (US 5,554,042).
21. (New) The power connector of claim 19, further comprising a wiper extending from the housing into the track.
Nicieja and Zhang disclosed all of the limitations of claim 19, as set forth above.
Nicieja and Zhang did not disclose wiper extending from the housing of connector 50 into the track (receptacle 52)(col. 10, lines 33-42).
Denninger (US 5,554,042) discloses wiper 72 extending from the housing of connector 50 into the track (receptacle 52)(col. 10, lines 33-42). Denninger discloses,
“In one preferred embodiment of the invention, a flexible wiper member is distally positioned on the connector body and projects beyond the connector mating interface such that the receptacle complementary mating interface and the second contact surfaces will be substantially wiped free of adherent materials when the connector is slidably positioned in the receptacle. The wiper member may include a plurality of corrugated ribs extending laterally at least as wide as the most extreme lateral extent of the corresponding receptacle contact faces. The receptacle may also define a distally disposed outlet for receiving adherent materials removed by the wiper when the connector is inserted in the receptacle. The wiper provides a means for removing relatively gross contamination in preparation for the wiping contact of the conductor contact points on the receptacle contact surfaces” (col. 4, lines 58-67).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicieja and Zhang by providing wiper  extending from the housing of connector into the track disclosed by Denninger for wiping contact of the conductor contact points for removing contamination.

7.4	Nicieja, Zhang,  CN 104081586 (cl. 22)

Claim(s) 22 is rejected under 35 U.S.C. 103 as obvious over Nicieja (US 20140226315), Zhang (US 2011/0281475), and Goesmann(CN 104081586).
22. (New) The power connector of claim 19, wherein the deflectable spring beams are curved at distal ends.
Nicieja and Zhang disclosed all of the limitations of claim 19, as set forth above.
Nicieja disclosed deflectable spring beams 356 are curved at the ends (Fig. 5).
To the extent that Nicieja and Zhang did not specifically disclose deflectable spring beams are curved at distal ends it is obvious over CN 104081586.
CN 104081586 disclosed deflectable spring beams (40, 45) are curved at distal ends (44, 49) for establishing connection with a guide section (T-shaped section 43, 48)[0046][0050].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicieja and Zhang by providing deflectable spring beams curved at distal ends disclosed by CN 104081586 for establishing connection with guide section.
7.5	Nicieja, Zhang,  Brandberg, Emmert (cl. 24, 25)

Claim(s) 24 and 25 are rejected under 35 U.S.C. 103 as obvious over Nicieja (US 2014/0226315), Zhang (US 2011/0281475), Emmert et al. (CA 2,165,276 ), and Brandberg et al. (KR 101660623).
24. (New) The power connector of claim 23, 
Nicieja and Zhang disclosed all of the limitations of claim 23, as set forth above.
wherein the housing includes slots associated with the pockets, wherein the power contacts include tabs extending therefrom, and wherein the tabs are captured in the housing.
Nicieja discloses housing includes slots associated with the pockets, wherein the power contacts include tabs extending therefrom, and wherein the tabs are captured in the housing 352. (Figure 5, annotated).
To the extent that Nicieja and Zhang did not disclose wherein the housing includes slots associated with the pockets, wherein the power contacts include tabs extending therefrom, and wherein the tabs are captured in the housing, it would have been obvious over Brandberg and Emmert.
Brandberg et al. (KR 101660623) discloses power contacts 18 include spring contacts (26a, 26b) (Fig. 3) and tabs (54, 58) captured in the housing to secure the secure spring contacts 126 to the housing 16.
 	Emmert et al. (CA 2,165,276 ) discloses conductive contacts 203, 205 are inserted into slots  (219, 221) of the housing and two tabs 211 interface with the top of the slot when the conductive contacts are properly located (Fig. 2)(page 2, lines 33-34, page 5, lines 1-4).Emmert et al. further discloses tabs 316 could be adapted to fit into aperture or score in the housing, or could merely provide friction to secure contact 300 to the housing.(Fig. 6).

    PNG
    media_image5.png
    648
    590
    media_image5.png
    Greyscale

Nicieja. Figure 5, annotated.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicieja and Zhang by providing slots associated with the pockets, wherein the power contacts include tabs extending therefrom, and wherein the tabs are captured in the housing as disclosed by Emmert et al. to secure conductive contacts to the housing. Brandberg specifically disclosed tabs are captured in the housing to secure the secure spring contacts to the housing.

25. (New) The power connector of claim 23, 
Nicieja and Zhang disclosed all of the limitations of claim 23, as set forth above.

wherein the housing includes slots associated with the pockets, wherein the power contacts include tabs extending therefrom, and wherein the tabs are shifted relative to the slots such that the tabs are captured in the housing.
Nicieja discloses housing includes slots associated with the pockets, wherein the power contacts include tabs extending therefrom, and wherein the tabs are captured in the housing 352. (Figure 5, annotated).
To the extent that Nicieja and Zhang did not disclose housing includes slots associated with the pockets, wherein the power contacts include tabs extending therefrom, and wherein the tabs are shifted relative to the slots such that the tabs are captured in the housing it is obvious over Brandberg and Emmert.
Brandberg et al. (KR 101660623) discloses power contacts 18 include spring contacts (26a, 26b) (Fig. 3) and tabs (54, 58) captured in the housing to secure the secure spring contacts 126 to the housing 16.
Emmert et al. (CA 2,165,276 ) discloses housing includes slots (219, 221) associated with the pockets, wherein the power contacts include tabs extending therefrom, and wherein the tabs are shifted relative to the slots such that the tabs 211 are shifted relative to the slots such that the tabs are captured in the housing (Fig. 2)(page 2, lines 33-34, page 5, lines 1-4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicieja and Zhang by providing slots associated with the pockets, wherein the power contacts include tabs extending therefrom, and wherein the tabs are shifted in the pocket as disclosed by Emmert et al. to secure conductive contacts to the housing. Brandberg specifically disclosed tabs are captured in the housing to secure the secure spring contacts to the housing.
7.6	Nicieja, Zhang, Raymond (cl. 26)

Claim(s) 26 is rejected under 35 U.S.C. 103 as obvious over Nicieja (US 20140226315), Zhang (US 2011/0281475), and Raymond et al. (JP 3090470 B2).

26. (New) The power connector of claim 23, wherein the housing is molded around the power contacts.
Nicieja and Zhang, limitations of claim 23, as set forth above.
Nicieja and Zhang, did not disclose wherein the housing is molded around the power contacts.
Raymond et al. (JP 3090470 B2) discloses the housing is molded (molded connector) around the power contacts. 
"Thus, the contact portion 621 of the spring contact element extends further away from the housing before its angled surface 637 engages the angled surface 666 of the housing. Such an arrangement has the advantage that it is possible to select the feature of first contact after molding of the connector since the angled surface is formed larger by removing the material. Provide the ability to select any particular contact or contacts, make contact first, and finally disconnect, by modifying the housing either during or after manufacture, regardless of the structure selected can be done." (Raymond et al. English Translation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicieja and Zhang, by providing molded (molded connector) around the power contacts as disclosed by Raymond for connector manufacturing.

7.7	Nicieja, Zhang, Kumagaii (cl. 28)

Claim(s) 28 is rejected under 35 U.S.C. 103 as obvious over Nicieja (US 20140226315), Zhang (US 2011/0281475), and Kumagaii (EP 1059702).
28. (New) The power connector of claim 19, wherein the distal ends of the deflectable spring beams of the power contacts in the first set are facing toward each other.
Nicieja and Zhang disclosed all of the limitations of claim 19, as set forth above.
Nicieja and Zhang did not disclose wherein the distal ends of the deflectable spring beams of the power contacts in the first set are facing toward each other.
Kumagaii disclosed distal ends of the deflectable spring beams of the power contacts in the first set are facing toward each other.(Fig. 1).

    PNG
    media_image6.png
    172
    428
    media_image6.png
    Greyscale

 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicieja and Zhang by providing deflectable spring beams of the power contacts wherein the distal ends of the deflectable spring beams of the power contacts are facing toward each other disclosed by Kumagaii for engaging the end portions of the spring contact to a wall 3 (Fig. 1). [0011]


7.8	Nicieja, Denninger (cl. 34)

Claim(s) 34 is rejected under 35 U.S.C. 103 as obvious over Nicieja (US 20140226315), and Denninger (US 5,554,042).
34. (New) The sliding power connector of claim 32, further comprising a wiper extending from the housing into the track.
Nicieja disclosed all of the limitations of claim 32, as set forth above.
Nicieja did not disclose wiper extending from the housing of connector 50 into the track (receptacle 52)(col. 10, lines 33-42).
Denninger (US 5,554,042) discloses wiper 72 extending from the housing of connector 50 into the track (receptacle 52)(col. 10, lines 33-42). Denninger discloses,
“In one preferred embodiment of the invention, a flexible wiper member is distally positioned on the connector body and projects beyond the connector mating interface such that the receptacle complementary mating interface and the second contact surfaces will be substantially wiped free of adherent materials when the connector is slidably positioned in the receptacle. The wiper member may include a plurality of corrugated ribs extending laterally at least as wide as the most extreme lateral extent of the corresponding receptacle contact faces. The receptacle may also define a distally disposed outlet for receiving adherent materials removed by the wiper when the connector is inserted in the receptacle. The wiper provides a means for removing relatively gross contamination in preparation for the wiping contact of the conductor contact points on the receptacle contact surfaces” (col. 4, lines 58-67).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicieja by providing wiper  extending from the housing of connector into the track disclosed by Denninger for wiping contact of the conductor contact points for removing contamination.

7.9	Nicieja, Brandberg, Emmert (cl. 37)

Claim(s) 37 is rejected under 35 U.S.C. 103 as obvious over Nicieja (US 20140226315), Emmert et al. (CA 2,165,276 ), and Brandberg et al. (KR 101660623).
37. (New) The sliding power connector of claim 32, wherein the housing includes slots associated with the pockets, and the power contacts include tabs extending therefrom, and wherein the tabs are captured in the housing.
Nicieja disclosed all of the limitations of claim 32, as set forth above.
Nicieja discloses housing includes slots associated with the pockets, wherein the power contacts include tabs extending therefrom, and wherein the tabs are captured in the housing 352. (Figure 5, annotated).
To the extent that Nicieja did not disclose wherein the housing includes slots associated with the pockets, wherein the power contacts include tabs extending therefrom, and wherein the tabs are captured in the housing, it would have been obvious over Brandberg and Emmert.
Brandberg et al. (KR 101660623) discloses power contacts 18 include spring contacts (26a, 26b) (Fig. 3) and tabs (54, 58) captured in the housing to secure spring contacts 126 to the housing 16.
 	Emmert et al. (CA 2,165,276 ) discloses conductive contacts 203, 205 are inserted into slots  (219, 221) of the housing and two tabs 211 interface with the top of the slot when the conductive contacts are properly located (Fig. 2)(page 2, lines 33-34, page 5, lines 1-4).Emmert et al. further discloses tabs 316 could be adapted to fit into aperture or score in the housing, or could merely provide friction to secure contact 300 to the housing.(Fig. 6).

    PNG
    media_image5.png
    648
    590
    media_image5.png
    Greyscale

Nicieja. Figure 5, annotated.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicieja by providing slots associated with the pockets, wherein the power contacts include tabs extending therefrom, and wherein the tabs are captured in the housing as disclosed by Emmert et al. to secure conductive contacts to the housing. Brandberg specifically disclosed tabs are captured in the housing to secure spring contacts to the housing.

8.0	CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ogura (EP 2,639,891 A2) discloses deflectable spring beams of power contacts near first 64 and second 63 side are positioned to face in opposite directions 66f (Fig. 6).
Fornage et al. (US 2010/0263704 A) discloses sliding connector assembly.
Perales et al. (US 2011/0070754 ) discloses connectors with brushes and pins which slide along electrical guides.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,493,169 B2 is or was involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anjan K. Deb whose telephone number is 571-272- 2228. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel can be reached at 571-272-4184.

/ANJAN K DEB/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:

/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
	/HETUL B PATEL/            Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 CFR 1.175(b) If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.